TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00081-CR


Brenda Ann Johnson aka Brenda Lee McDonald, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT

NO. 02-727-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Ariel Payan, is ordered to tender a brief in this cause no later than October 25, 2004. 
No further extension of time will be granted.
It is ordered September 23, 2004. 

Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish